DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on September 01, 2020.
Claims 13-31 are under examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pan et al. (US 2019/0029057 A1).


1.-12. (canceled) 

As per Claim 13 Pan teaches a method, comprising: 
receiving, by an access network apparatus, at least two quality of service (QoS) targets of a QoS flow sent by a session management function (SMF) network element (Paragraph 0387 The core network (e.g. SMF) provides QoS parameters of the third UL QoS flow to the gNB. Based on the QoS parameters of the third UL QoS flow with two different SDAP entities configured for the same PDU session: one for MCG and another one for SCG (for instance when one MCG bearer and one SCG bearer are used for two different QoS flows). ); in response to determining a first QoS target of the QoS flow cannot be met (Paragraph 0370 the target QoS of the second UL QoS flow would not be satisfied), determining, by the access network apparatus, a second QoS target based on the at least two QoS targets, wherein the second QoS target can be met by the access network apparatus (Paragraph 0100 the SMF provides the QFI together with the QoS profile containing the QoS parameters of a QoS flow to the (R)AN ); and
 sending, by the access network apparatus, first indication information and the second QoS target to the SMF network element, wherein the first indication information indicates that the first QoS target of the QoS flow cannot be met (Paragraph 0086-0088 0118, 0370 the target QoS of the second UL QoS flow would not be satisfied because gNB would not set up a new DRB for the second QoS flow or map the second QoS flow to an existing DRB according to QoS parameters of the second QoS flow. Each GBR QoS flow is in addition associated with the following QoS 
parameters (details are described in clause 5.7.2): Guaranteed Flow Bit Rate (GFBR)--UL and DL;  Maximum Flow Bit Rate (MFBR)--UL and DL; Notification control ). 

 (Paragraph 0060, 00265, 0100 The SMF allocates the QFI for every QoS flow and derives its QoS parameters from the information provided by the PCF. One for MCG and another one for SCG (for instance when one MCG bearer and one SCG bearer are used for two different QoS flows). Also during mobility this principle ensures that the target eNB is aware of all configured UL QoS mappings applied by the UE.  Besides that, it would also allow the eNB to map a DL QoS flow onto a different DRB than the UL QoS flow with the same ID.. ). 

As per Claim 15 Pan teaches the method according to claim 13, wherein determining the second QoS target based on the at least two QoS targets comprises: determining the second QoS target based on an available resource and the at least two QoS targets (Paragraph 0100 0265,0268 Also during mobility this principle ensures that the target eNB is aware of all configured UL QoS mappings applied by the UE.  Besides that, it would also allow the eNB to map a DL QoS flow onto a different DRB than the UL QoS flow with the same ID.  ). 

As per Claim 16 Pan teaches the method according to claim 13, wherein the QoS flow is a guaranteed bit rate QoS flow (Paragraph 0080 The 5G QoS model supports a QoS flow based framework.  The 5G QoS model supports both QoS flows that require guaranteed flow bit rate and QoS flows that do not require guaranteed flow bit rate. ). 

 (Paragraph 0086-0088 Each GBR QoS flow is in addition associated with the following QoS parameters (details are described in clause 5.7.2): Guaranteed Flow Bit Rate (GFBR)--UL and DL; Maximum Flow Bit Rate (MFBR)--UL and DL; Notification control.). 

As per Claim 18 Pan teaches a method, comprising: 
receiving, by a session management function (SMF) network element, quality of service (QoS) policy information sent by a policy control function (PCF) network element (Paragraph 0387 The core network (e.g. SMF) provides QoS parameters of the third UL QoS flow to the gNB. Based on the QoS parameters of the third UL QoS flow with two different SDAP entities configured for the same PDU session: one for MCG and another one for SCG (for instance when one MCG bearer and one SCG bearer are used for two different QoS flows). ); and
 sending, by the SMF network element based on the QoS policy information  0084, 0085  5G QoS Indicator (5QI). Allocation and Retention Priority (ARP). ), at least two QoS targets of a QoS flow to an access network apparatus (Paragraph 0100 The SMF allocates the QFI for every QoS flow and derives its QoS parameters from the information provided by the PCF ).

As per Claim 19 Pan teaches the method according to claim 18, wherein the QoS policy information comprises at least two pieces of QoS control information (Paragraph 0092, 0125 Two ways to control QoS flows are supported: 1) For non-GBR QoS  flows with standardized 5QIs, the 5QI value is used as QFI as defined in clause  5.7.4 and a default ARP is used. ). 

As per Claim 20 Pan teaches the method according to claim 19, wherein each piece of the at least two pieces of QoS control information comprises: a 5Q1, an allocation and retention priority (ARP), a guaranteed bit rate (GBR), a maximum bit rate (MBR), or notification control (Paragraph 0092, 0124, 0125 MBR per SDF is mandatory for GBR QoS flows but optional for non-GBR QoS flows.  The MBR is enforced in the UPF. Two ways to control QoS flows are supported: 1) For non-GBR QoS  flows with standardized 5QIs, the 5QI value is used as QFI as defined in clause  5.7.4 and a default ARP is used. ).

As per Claim 21 Pan teaches the method according to claim 19, wherein each piece of the at least two pieces of QoS control information comprises: a 5Q1, an allocation and retention priority (ARP), a guaranteed bit rate (GBR), a maximum bit rate (MBR), and notification control (Paragraph 0084, 0085  5G QoS Indicator (5QI). Allocation and Retention Priority (ARP). ). 

As per Claim 22 Pan teaches the method according to claim 18, wherein same QoS processing is performed on the QoS flow (Paragraph 0005, 0041, 0042  Mapping between a QoS flow and a data radio bearer; Marking QoS flow ID (QFI) in both DL  and UL packets for establishing a default DRB for a PDU (Packet Data Unit) session, wherein the DRB configuration includes a QFI (QoS Flow Id) configuration used to indicate whether a QFI field is present ). 

As per Claim 23 Pan teaches the method according to claim 18 further comprising; receiving first indication information and a second QoS target sent by the access network apparatus, wherein the first indication information indicates that a first QoS target of a QoS flow can not be met, and wherein the second QoS target can be met by the access network apparatus; and sending the first indication information and the second QoS target to the PCF network element (Paragraph 0100, 0370 the target QoS of the second UL QoS flow would not be satisfied. The SMF allocates the QFI for every QoS flow and derives its QoS parameters from the information provided by the PCF ). 

As per Claim 24 Pan teaches the method according to claim 23, wherein the at least two QoS targets comprise the second QoS target (Paragraph 0060, 00265, 0100 The SMF allocates the QFI for every QoS flow and derives its QoS parameters from the information provided by the PCF. One for MCG and another one for SCG (for instance when one MCG bearer and one SCG bearer are used for two different QoS flows). Also during mobility this principle ensures that the target eNB is aware of all configured UL QoS mappings applied by the UE.  Besides that, it would also allow the eNB to map a DL QoS flow onto a different DRB than the UL QoS flow with the same ID). 

As per Claim 25 Pan teaches a method, comprising:
(Paragraph 0100 The SMF allocates the QFI for every QoS flow and derives its QoS parameters from the information provided by the PCF.  When applicable, the SMF  provides the QFI together with the QoS profile containing the QoS parameters of a QoS flow to the (R)AN.); and 
receiving, by the PCF network element, first indication information and a second QoS target, wherein the first indication information indicates that a first QoS target of a QoS flow can not be met, and wherein the second QoS target can be met by an access network apparatus (Paragraph 0100, 0370 the target QoS of the second UL QoS flow would not be satisfied. The SMF allocates the QFI for every QoS flow and derives its QoS parameters from the information provided by the PCF ). 

As per Claim 26 Pan teaches the method according to claim 25, further comprising: receiving at least two QoS requirements sent by an application function (AF) network element; and generating the QoS policy information based on the at least two QoS requirements (Paragraph 0084, 0085  5G QoS Indicator (5QI). Allocation and Retention Priority (ARP). ).

As per Claim 27 Pan teaches the method according to claim 25, wherein the QoS policy information comprises at least two pieces of QoS control information(Paragraph 0092, 0125 Two ways to control QoS flows are supported: 1) For non-GBR QoS  flows with standardized 5QIs, the 5QI value is used as QFI as defined in clause  5.7.4 and a default ARP is used. ). 

As per Claim 28 Pan teaches the method according to claim 25, wherein each piece of the at least two pieces of QoS control information comprises guaranteed bit rate (GBR) information (Paragraph 0092, 0124, 0125 MBR per SDF is mandatory for GBR QoS flows but optional for non-GBR QoS flows.  The MBR is enforced in the UPF. Two ways to control QoS flows are supported: 1) For non-GBR QoS  flows with standardized 5QIs, the 5QI value is used as QFI as defined in clause  5.7.4 and a default ARP is used. ). 

As per Claim 29 Pan teaches the method according to claim 25, wherein the QoS flow is a guaranteed bit rate QoS flow (Paragraph 0080 The 5G QoS model supports a QoS flow based framework.  The 5G QoS model supports both QoS flows that require guaranteed flow bit rate and QoS flows that do not require guaranteed flow bit rate. ). 

As per Claim 30 Pan teaches the method according to claim 25, wherein the first QoS target comprises a guaranteed flow bit rate (GFBR) target (Paragraph 0086-0088 Each GBR QoS flow is in addition associated with the following QoS parameters (details are described in clause 5.7.2): Guaranteed Flow Bit Rate (GFBR)--UL and DL; Maximum Flow Bit Rate (MFBR)--UL and DL; Notification control.).  

As per Claim 31 Pan teaches the method according to claim 30, wherein the first QoS target further comprises a data packet processing requirement (Paragraph 0076, 0104  In DL incoming data packets are classified based on SDF templates according to their SDF precedence (without initiating additional N4 signaling ) UL packets received in UE AS with the QFI are sent over the DRB decided by the QFI to DRB mapping table.  If configured in step 5, UL data packets include a QoS marking (same as or corresponding to QFI) in the SDAP header.  ).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Conclusion

  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988571-272-3988[ 4 ]571-272-3988[ 4 ].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468